Citation Nr: 1643500	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-27 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for encephalomyelitis / encephalopathy (also claimed as memory loss, nerve damage, right foot and bilateral upper and lower extremities).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 29, 2004, to November 17, 2004, with additional periods of service in the Army National Guard.

This matter came before the Board of Veterans Appeals' (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a hearing before a representative of the Board in August 2013, but failed to appear for the hearing.  As he has not requested another hearing be scheduled or otherwise shown good cause for his failure to appear, the Board considers his hearing request to have been withdrawn.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's encephalomyelitis / encephalopathy is a disease that, at most, was incurred in or aggravated during a period of inactive duty training.


CONCLUSION OF LAW

Service connection for encephalomyelitis / encephalopathy and its residuals is not warranted.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in March 2009 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and personnel records have been associated with the electronic claims file, to the extent possible.  In that regard, despite multiple requests to all appropriate potential repositories all service records have not been located and negative responses from these organizations have been received.  To the extent that outstanding service records may exist, as will be discussed in greater detail below, given that the Veteran's disease is related to a period of inactive duty training (as evidenced by records provided by the Veteran) entitlement to service connection is precluded by the applicable laws and regulations.  As such, any failure in the duty to assist in obtaining further service treatment records or personnel records is moot as they would not help establish entitlement to service connection for the claimed disability.  In addition, private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

No VA examination or opinion has been obtained in this case.  The Board has considered the October 2016 arguments of the Veteran's representative that an opinion is necessary to determine whether the Veteran's disability stemmed from toxic chemical exposure during his Army National Guard service.  The representative's statement, however, mistakenly asserted that the exposure occurred during active duty for training, whereas the evidence of record clearly establishes that the symptoms of the Veteran's disease pre-existed a period of inactive duty training and appear to have been aggravated during his inactive duty training.  As will be discussed in greater detail below, service connection is not available for disease incurred in or aggravated during a period of inactive duty training.  As such, a medical examination or opinion is unnecessary in this case.

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred or aggravated in the line of duty or from myocardial infarction, cardiac arrest, or a cerebrovascular accident occurring during such training.  Id.    

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated (or myocardial infarction, cardiac arrest, or a cerebrovascular accident) while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In this case, the medical records indicate that on November 3, 2007, the Veteran was admitted to a private medical facility with a history of migraine headaches and low, left-sided posterior headaches.  The pain was 10 out of 10 and the Veteran had become nauseated and vomited twice that day.  There also was trouble breathing and sleeping, a subjective fever, and a 10 second loss of right-sided functioning.  Following those symptoms the Veteran sought treatment at the emergency room, where he became agitated and tried to fight people off of him while they attempted to treat him.  Chest x-rays for the breathing problems were negative and a brain MRI was normal.  The assessment was headache, likely migraine, and transaminitis.  He was treated for prophylaxis of deep vein thrombosis and pain.  A mid-November 2007 CT scan from the same hospital showed no abnormalities.

In mid-November 2007 the Veteran was admitted to another hospital for multiple days.  The discharge summary discussed how "Something happened" while on "Army Reserve basic training" a couple of weeks previously and that he had been admitted to another hospital for respiratory distress.  Since his release, the Veteran had become weaker and less responsive to his surroundings, with confusion, disorganization, and eventually became catatonic, though responsive to verbal commands.  The diagnosis was psychosis, not otherwise specified.

Thereafter, later in November 2007 the Veteran was transferred from the second hospital to a third hospital.  The emergency department report noted that the Veteran was a college student with a 4.0 grade point average who had been involved in recent military reserve training.  The initial impression was paresis of unclear etiology.  Based on the Veteran's altered mental status, he was evaluated for a possible head injury or subdural hematoma.  That evaluation was negative, but based on an abnormal CT scan the assessment was rule out encephalitis, possible cerebral vasculitis, cerebrovascular accident, and postconcussive syndrome.  By the time of his January 2008 discharge, however, the Veteran had been definitively diagnosed with acute disseminated encephalomyelitis of uncertain cause, resolving; dysphagia, resolved; urinary retention, resolved; and elevated liver enzymes, resolved.  

In his March 2009 claim, the Veteran asserted that during a drill while on Army National Guard duty he became ill and was treated at a private emergency room.  He was not diagnosed with a disease or disability at that time because the initial evaluation was inconclusive.  Thereafter, he had periods of semiconsciousness and faded in and out of a coma for approximately two months.  He was treated for a schizophrenic condition and treated with medication.

A September 2009 statement from the Veteran's mother indicated that during National Guard service the Veteran began experiencing migraine headaches over the course of several months prior to a sudden respiratory arrest while on duty, with an ensuing illness from which he nearly died.  After multiple months of hospitalization at three different hospitals he was diagnosed with encephalomyelitis, for which no etiology / cause had been determined.  The Veteran's mother suggested the possibility of toxic chemical exposure during service as being a potential cause of the problems.  The Veteran had memory problems, mobility difficulties, was in constant pain, and had little energy.  

In an October 2009 statement to his United States Senators and Representative, the Veteran reported that during National Guard service he went into respiratory arrest and was rushed to the hospital.  After seeking treatment from three different hospitals he was eventually diagnosed with encephalomyelitis, which caused severe nerve damage, memory loss, and other mental and physical health problems.

In his November 2009 notice of disagreement, the Veteran stated that his private neurologist had indicated that the Veteran's, "schedule (full-time work, full-time school, daily intense workouts) leaving less than average sleep time per night, and the nature of my military job duties very likely resulted in a weakened immune system, increased susceptibility to illness - in my case, a probable viral illness caused the encephalomyelitis."  The neurologist also informed the Veteran that the problems were not consistent with a head injury.  The Veteran recalled being responsible for cleaning equipment that had been returned "from an overseas country known for chemical and biological warfare, contaminants which are capable of causing illness, including encephalomyelitis."

In a January 2011 email, the Veteran indicated that while serving in the National Guard he was "exposed to foreign contaminants and fell into a coma."

An August 2011 statement from a fellow service member indicated that the Veteran "attended drill at the 190th MP Co. Kennesaw, GA on: November 2007 [w]here [h]e fell out for unknown reasons."  Thereafter, the Veteran was taken to a hospital. 

An October 2016 statement from the Veteran's representative argued that a medical opinion was necessary regarding whether the Veteran's current problems were due to exposure to hazardous chemicals during a period of ACDUTRA.  

The record reflects that the Veteran served on INACDUTRA from November 3 and 4, 2007, and, as discussed above, he experienced severe symptoms on November 3 that necessitated hospitalization.  Specifically, a Master Military Pay Account (MMPA) submitted by the Veteran shows that he was assigned a status of "22" for INACDUTRA drill dates on November 3 and 4, 2007.  

As outlined above, the applicable laws and regulations provide that service connection is warranted only for injury incurred or aggravated during a period of INACDUTRA, which includes acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  The record in this case establishes that the Veteran's diagnosed encephalomyelitis / encephalopathy is the result of disease, as both the Veteran and the medical evidence indicate that head injury as a cause of the problems had been ruled out.  Although the specific etiology of the encephalomyelitis is not clear from the medical records, the Veteran has reported that his neurologist opined that it was likely due to a suppressed immune system due to his extremely busy schedule of school, work, and National Guard duties.  That same neurologist told the Veteran that it was not due to a head injury.  Thus, there is no lay or medical evidence of record to suggest that the encephalomyelitis / encephalopathy or any residuals are due to injury and there is extensive evidence to the contrary.  In addition, although the records initially indicated that possibility of a cerebrovascular accident (i.e. stroke), subsequent evaluation and diagnostic testing ruled out such a diagnosis.  

As service connection is warranted only for injury incurred in or aggravated by INACDUTRA service and not disease incurred in or aggravated therein, entitlement to service connection for encephalomyelitis / encephalopathy and any residuals is not warranted.  

The Board has considered the Veteran's arguments and finds that the law is dispositive in this case.  See Sabonis, 6 Vet. App. at 430.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for encephalomyelitis / encephalopathy (also claimed as memory loss, nerve damage, right foot and bilateral upper and lower extremities) is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


